Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-25, 31-34, 36 and 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaiser et al. (US 2009/0312776). Kaiser discloses a method of tissue fixation comprising delivering a first adjustable suture construct into a first bone hole (136; see fig. 29), the first adjustable suture construct including a first suture (146) with a first free end that extends longitudinally through a first longitudinal passage (148; [0072]) in the first suture to form a first adjustable loop (loop on which 104/122/124 is disposed; fig. 29), the first adjustable suture construct further including a first flexible tail (122/150) coupled to the first adjustable loop (figs. 29, 30), the first flexible tail including a first tail end (124) that extends away from the first adjustable loop, and pulling on the first tail end after said delivering so as to increase a size of the first adjustable loop (the tail is been pulled through the tissue as disclosed in par. [0068], which increases size of loop as illustrated in at least figs. 29 to fig. 30, noting that the thickened portion of the suture construct remains in the same position within the bone anchor in both figures).
Regarding claim 31, Kaiser discloses increasing the adjustable size of the first adjustable loop after delivering the construct into the first bone hole (figs. 29 to 30) and decreasing the size of the first adjustable loop after said increasing (figs. 30 to 31). 
Regarding claim 32, said increasing includes pulling on a first flexible tail (122/150) that is coupled to the first adjustable loop (since tail is grasped to pull it through tissue as per par. [0068]).
Regarding claims 23 and 33, the flexible tail (122) comprises a hollow core suture (noting that the tail forms a hollow elongate tubular filament made of fabric or polymer ([0060]) and thus considered suture), wherein the first flexible tail being coupled to the first adjustable loop includes suture of the first adjustable loop extending longitudinally through the hollow core suture (figs. 29, 30).
Regarding claim 24, Kaiser discloses pulling on the first free end of the first suture so as to decrease the size of the first adjustable loop as understood in view of figs. 30 and 31 and par. [0073] and [0074]).
Regarding claim 25, the pulling on the first free end of the first suture (resulting in decrease in size of loop from fig. 30 to 31) is performed after the pulling on the first tail end of the first flexible tail (figs. 29-30). 
Regarding claim 34, said decreasing the size of the first adjustable loop (by pulling on free end of suture extending through 100) is conducted through an arthroscopic cannula (115; figs. 30-31; [0073]).
Regarding claims 36 and 37, the method of Kaiser further comprises coupling the first suture to an anchored member (considered member 104 in figs. 40-44 for claim 36; noting that claim 36 does not require a first flexible tail) that is located in a second bone hole that is spaced a distance from the first bone hole (figs. 40-44). The anchored member comprises a second suture (wherein member 104 may be considered a suture as it is merely an elongated hollow fabric filament).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser. Kaiser fails to disclose coupling the first suture of the embodiment shown in figs. 23-31 to an anchored member that is located in a second bone hole that is spaced a distance from the first bone hole. However, Kaiser discloses another embodiment (figs. 19A-C) wherein a first suture of a first suture construct (22) placed in a first bone hole (holding 60) is coupled to anchored member (60’) that is located in a second bone hole that is spaced a distance from the first bone hole in order to attach a large piece of tissue to bone and provide bridge fixation along the entire length between the fasteners as well as point fixation ([0062]). It would have been obvious to one of ordinary skill in the art to have modified the embodiment shown in figs. 23-31 of the prior art of Kaiser to couple the first suture to an anchored member that is located in a second bone hole spaced away from the first bone hole in view of the teachings of Kaiser for the predictable result of providing additional securement of the soft tissue to bone along the entire length between the fasteners. 
Regarding claim 27, the anchored member comprises a second suture (22 connected to 60’; figs. 19a-c; [0062]).
Regarding claim 28, the second suture (22 connected to 60’) comprises a free end that extends longitudinally through a second longitudinal passage in the second suture to form a second adjustable loop (47) (noting that 22 forms a suture construct similar to fig. 2A or 2B). 
Regarding claim 29, the coupling includes passing suture of the first adjustable loop (46) through the second adjustable loop (47) as best shown in fig. 19A ([0062]).
Regarding claim 30, since the first loop (and an associated collapsible tube 74) is passed through the second adjustable loop (47) as taught by Kaiser, it would have been obvious to have passed the first flexible tail (fig. 30: 104/150 which is on the first loop) through the second adjustable loop since the tail is positioned on the first loop and would serve to prevent the second loop from sliding off of the first loop in a manner similar to how tube (74) in fig. 19B blocks the second loop from slipping off the first loop as shown in fig. 19b.
Regarding claims 38-40, Kaiser discloses the invention substantially as stated above with respect to claim 31 (see figs. 23-31), but does not disclose coupling the first suture to an anchored member that is located in a second bone hole that is spaced a distance from the bone hole, wherein the anchored member comprises a second suture including a free end that extends longitudinally through a second longitudinal passage in a second suture to form a second adjustable loop and wherein coupling includes passing suture of the first adjustable loop through the second adjustable loop. However, KIaiser discloses another embodiment (figs. 19A-C) wherein a first suture of a first suture construct (22) placed in a first bone hole is coupled to anchored member that is located in a second bone hole that is spaced a distance from the first bone hole in order to attach large piece of tissue to bone and provide bridge fixation along the entire length between the fasteners as well as point fixation ([0062]). Regarding claims 37 and 38, as further taught by Kaiser the anchored member comprises a second suture (22 connected to 60’), wherein the second suture includes a second free end that extends longitudinally through a second longitudinal passage (30; best shown in figs. 2a/2b) in the second suture to form a second adjustable loop (47), and coupling the first suture to the anchored member includes passing suture of the first adjustable loop (46) through the second adjustable loop (47) (best shown in fig. 19A; [0062]). It would have been obvious to one of ordinary skill in the art to have modified the embodiment shown in figs. 23-31 of the prior art of Kaiser to couple the first suture to an anchored member that is located in a second bone hole spaced away from the first bone hole by passing the suture of the first adjustable loop through a second adjustable loop formed by the second suture in view of the teachings of Kaiser for the predictable result of providing additional securement of the soft tissue to bone along the entire length between the fasteners. 
Regarding claim 40, since the first loop (and an associated collapsible tube 74) is passed through the second adjustable loop as taught by Kaiser, it would have been obvious to have passed the first flexible tail (which is on the first loop) through the second adjustable loop since the tail is positioned on the first loop and serves to prevent the second loop from sliding off of the first loop in a manner similar to how tube (74) in fig. 19B blocks the second loop from slipping off the first loop as shown in fig. 19b.
Claims 22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Burkhart et al. (US 2006/0259076). Kaiser discloses the invention substantially as stated above including wherein the decreasing is conducted through an arthroscopic cannula (by pulling on free end of suture extending through 115; figs. 30-31), and increasing the size of the first adjustable loop by pulling on the first tail end (124) with a suture grabber (figs. 29-30, wherein suture is pulled through tissue with suture grabber 128 as shown in fig. 23; [0068]), but does not expressly disclose that the pulling is conducted through an arthroscopic cannula. However, Burkhart discloses that it is known to pass a suture passer through a cannula (126) such that pulling the suture end (via the suture passer) is conducted through an arthroscopic cannula (fig. 25a-f; [0064]). It would have been obvious to one of ordinary skill in the art to have modified the method of Kaiser to pull on the first tail end through an arthroscopic cannula (through which the suture passer 128 is disposed) in view of Burkhart since it is known to provide a cannula through which a suture passer passes during arthroscopic surgery in order to maintain a path from the incision to the treatment site, and to protect tissue therebetween from unintended interaction with the tool as understood by one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 5/6/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771